DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This action is in response to the remarks filed on 8/17/2022. The amendments filed on 8/17/2022 have been entered. Claim 4 is cancelled and therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b). The rejections to claim 4 have been withdrawn in light of the applicant’s cancellation of these claims. Accordingly, claims 1-3 and 5-20 remain pending.
	After review of applicant’s remarks and amendments to the specification, examiner agrees with the amendments and the objections to the specification have been withdrawn.


Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 14, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 14 recite the limitations “a conductive element” and “conductive element forming an electrode of the touch detector”. There is no support in the specification for these limitations in the claims. There is no disclosure in the Applicants’ specification of either “a conductive element” or “forming an electrode”. Further inspection of the disclosed figures does not present structures or diagrams that correspond to the claim limitations – i.e., there is no defined conductive element or an explanation on forming the electrode. Similarly, the limitations “the electrode” in claims 5, 7, 17 and 19 are not supported. Hence, claims 1 and 14 are rejected under 35 USC § 112(a) as failing to comply with the written description requirement.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 14 recite the limitations “the conductive element recessed from a surface formed by the housing and the shroud so as to prevent touch of the conductive element by a user holding the ultrasound device; touch detection circuitry housed at least partially in the housing, the touch detection circuitry comprising a touch detector with the conductive element forming an electrode of the touch detector, wherein the touch detection circuitry is configured to: detect at least one touch of the user”. It is unclear how the conductive element, recessed “so as to prevent touch of the conductive element by a user” can also be comprised with a touch detector configured to detect a touch of the user. Upon review of the specification and the disclosed figures, there is no clear description of a recessed conductive element incorporated with touch detection circuitry that is configured to both prevent touch and enable touch detection [see 35 U.S.C. 112(a) rejection above]. Hence, claims 1 and 14 are indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. For the purposes of examination, conductive element is interpreted as a surface having a composition that is electrically conductive, and the electrode has been interpreted as an electrically based means of communication between the touch detector and the conductive element.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al (US2018/0064416 A1, 2018-03-08) (hereinafter “Gu”).

	Regarding claim 1, Gu teaches an ultrasound device (“an ultrasonic probe” [clm 1], [fig. 1 and assoc par]), comprising: 
	a housing (“a housing” [clm 1]); 
	a lens (“a fourth contact sensing portion including a lens formed of an electrically conductive material” [clm 3], [figs. 3-4, 6, 8 and assoc par]); 
	a shroud holding the lens in place on the housing (“the second contact sensing portion 162” [0103], [figs. 3-4, 6, 8 and assoc par]; the probes embodied by the system possess a shroud portion (i.e. contact sensing portion 162) connecting the lens portion to the housing [0103]-[0105] [see fig. 8 reproduced below]),
	a conductive element tracing an interface between the housing and the shroud, the conductive element recessed from a surface formed by the housing and the shroud so as to prevent touch of the conductive element by a user holding the ultrasound device (“The third contact sensing portion 163 may be formed between the first contact sensing portion 161 and the second contact sensing portion 162” [0117], [fig. 8 and assoc par]; third contact sensing portion (i.e. conductive element) delineates the shroud and housing and is recessed with respect to the housing and to the shroud [see fig. 8 reproduced below]); 

    PNG
    media_image1.png
    197
    185
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    413
    458
    media_image2.png
    Greyscale

User may grip the probe handle and shroud without touching the “recessed” section (Gu fig. 10); Electrically conductive elements 103 may encompass the probe recessed (lines) from the shroud 162 and the housing 161 (Gu fig. 8, annotated)
	touch detection circuitry housed at least partially in the housing, the touch detection circuitry comprising a touch detector with the conductive element forming an electrode of the touch detector (“the contact sensing portion 160 may be formed of an electrically conductive material, the contact sensing portion 160 may detect the presence or absence of user contact using electrostatic electricity induced through a human body of the user” [0052]; “the ultrasonic probe 100 may further include … contact sensing portions 160, a battery 170, and a processor 180, which are contained in the housing (h).” [0086], [clm 1], [figs. 5-8 and assoc par]; processor (i.e. touch detection circuitry) is housed inside of the probe and communicates with contact sensing portion (i.e. touch detector) [figs. 5-7 and assoc par; see fig. 5 reproduced below] [see 35 U.S.C. 112 rejection above]),
wherein the touch detection circuitry is configured to: 
	detect at least one touch of the user on a circumferential region of the housing during ultrasound imaging, the circumferential region partially or completely encircling an exterior portion of the housing (“a plurality of contact sensing portions capable of detecting user contact” [0007]; “The contact sensing portion 160 may be formed in a plurality of regions of the surface of the ultrasonic probe 100” [0052], [figs. 1, 5-8 and assoc par]; the contact sensing portions may partly encircle the housing to detect user touch), and 
	transmit an indication of detection of the at least one touch to a processing device during the ultrasound imaging (“the controller 240 is contained in the main body 200, the electrical signal indicating information of the combination of the contact sensing results acquired by the contact sensing portion 160 of the ultrasonic probe 100 can be transmitted to the controller 240” [0129], [figs. 5, 9 and assoc par]; controller 240 in main body is a processor that receives contact detection information from the probe [0129]-[0135] [see fig. 5 reproduced below]). 

    PNG
    media_image3.png
    691
    541
    media_image3.png
    Greyscale

Processor 180 is circuitry in communication with contact sensing portion 160 within the probe 100, and probe communicates with main body 200 comprising processors (Gu fig. 5, annotated)

	Regarding claim 2, Gu teaches the ultrasound device according to claim 1, wherein the touch detection circuitry comprises a touch-sensitive surface on the circumferential region of the housing (“The contact sensing portion 160 may be formed in a plurality of regions of the surface of the ultrasonic probe 100, and may also be formed of an electrically conductive material.” [0052], [figs. 1, 3-4, 6 and assoc par]; the electrically conductive material (i.e. touch-sensitive surface) is formed on the surface of the probe to communicate user contact with the device electrostatically [0051]-[0053], [0110] [see 35 U.S.C. 112 rejection above]).

	Regarding claim 3, Gu teaches the ultrasound device according to claim 2, wherein the touch-sensitive surface is a ring-shaped surface encircling a portion of the housing between the shroud and a handle portion of the housing configured to be held in a hand of the user (“The third contact sensing portion 163 may be formed between the first contact sensing portion 161 and the second contact sensing portion 162” [0117], fig. 8, 10 and assoc par; the ring-shaped third contact sensing portion encircles the region between a handle portion for a user to grip, and shroud connected to a lens [see fig. 8 reproduced below] [see 35 U.S.C. 112 rejection above]).

    PNG
    media_image4.png
    413
    756
    media_image4.png
    Greyscale

(Gu fig. 8, annotated)

	Regarding claim 8, Gu teaches the ultrasound device according to claim 1, wherein the touch detection circuitry is configured to detect a plurality of simultaneous touches at a plurality of parts of the circumferential region of the housing (“the ultrasonic probe 100 may detect whether the user contacts a plurality of regions of the ultrasonic probe 100 through the medium of a human body of the user” [0101]; “the third contact sensing portion 163 may be formed of an electrically conductive material, and may include at least two sub-regions configured to detect user contact” [0103], [figs. 5-10 and assoc par]; the device is configured to determine if a user is contacting a plurality of regions of the probe at the same time [see fig. 10 reproduced below]).  

    PNG
    media_image5.png
    710
    1065
    media_image5.png
    Greyscale

(Gu fig. 10)

	Regarding claim 9, Gu teaches the ultrasound device according to claim 1, wherein the touch detection circuitry is configured to detect a plurality of consecutive touches on the circumferential region of the housing (“assuming that a first contact of the first contact sensing portion 161 and a second contact of the second contact sensing portion 162 are sequentially detected, the user may decide to perform an ultrasonic image capture function of the ultrasonic probe 100” [0128]; a combination of contact sensing results (i.e. a plurality of consecutive touches) can be detected and used to control the ultrasound device [0128]).

	Regarding claim 10, Gu teaches the ultrasound device according to claim 1, wherein the touch detection circuitry is configured to: 
	detect at least one touch of a user on the circumferential region of the housing before the ultrasound imaging starts and after the ultrasound imaging ends (“the first to third contact sensing portions 161 to 163 may be used to determine whether user contact is generated” [0122]; “the above-mentioned operation may include all functions capable of being performed by the ultrasonic probe 100.” [0127], [figs. 6-9 and assoc par]; “all functions capable” has been interpreted to include performance of an image capture sequence with a start and end, functions including for example command of the system controller or directly powering the transducer module [0058], [0088], [0120]-[0129] [see fig. 9 reproduced below]), and 

    PNG
    media_image6.png
    777
    731
    media_image6.png
    Greyscale

(Gu fig. 9)
	transmit an indication of detection of the at least one touch to the processing device before the ultrasound imaging starts and after the ultrasound imaging ends (“The processor 180 may receive information regarding user contact …, and may determine a combination of the contact sensing results through various received contacts” [0131], [figs. 5, 9 and assoc par]; “The operation corresponding to a combination of the contact sensing results may include at least one of …, ultrasonic image freezing, ultrasonic image capture” [0127]; the processor and contact sensors communicate prior to and after ultrasonic image capture, in order to control the ultrasound probe [0120]-[0129] [see claim 1 rejection]).

	Regarding claim 11, Gu teaches the ultrasound device according to claim 1, wherein 
	the ultrasound device further comprises the processing device (“The ultrasonic probe 100 may be connected to at least one of the main body 200 and the external device over a wireless communication network, and may receive various signals needed to control the ultrasonic probe 100” [0055]; “a signal processor 220, an image processor 230, and a controller 240 contained in the main body 200” [0134]; ultrasound apparatus has processors in main body 200 and probe 100 [fig. 5 and assoc par]), and 
	the processing device is external to the housing or is housed at least partially in the housing (“the ultrasonic probe 100 may include one or more processors. Therefore, the ultrasonic probe 100 may include at least one processor acting as the controller contained in the main body 200” [0133], [figs. 1, 5 and assoc par]; [see claim 1 rejection]).

    PNG
    media_image7.png
    578
    425
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    691
    541
    media_image8.png
    Greyscale
 
Processors are comprised within the probe and optionally external to the probe (Gu figs. 1, 5 annotated)

	Regarding claim 12, Gu teaches the ultrasound device according to claim 11, wherein the processing device is configured to: 
	receive, from the touch detection circuitry, the indication of detection of the at least one touch (“The processor 180 may receive information regarding user contact from the plurality of contact sensing portions 160 of the ultrasonic probe 100” [0131], [figs. 5, 9, 11 and assoc par]; [see claim 1, 11 rejections]), and 
	perform an action to control an aspect of the ultrasound imaging based on the at least one touch (“the ultrasonic probe 100 may determine a combination of the detected user contact and the sensed contact sensing results, and may perform a necessary operation corresponding to the determined result” [0053]; probe performs a function controlling the operation of the probe upon detection of user contact [0053], [0100] [see fig. 9 reproduced below]).

    PNG
    media_image6.png
    777
    731
    media_image6.png
    Greyscale

Process of detecting user contact and performing an ultrasound operation (Gu fig. 9)

	Regarding claim 13, Gu teaches the ultrasound device according to claim 12, wherein, when performing the action to control the aspect of the ultrasound imaging, the processor controls any one or any combination of: 
	to record a cine, to freeze a current ultrasound image on a display screen of the processing device, to save to memory an ultrasound image that is frozen on the display screen, to modify an imaging depth, to modify a gain, to toggle color Doppler imaging on or off, to switch imaging modes, and to switch imaging presets (“The operation corresponding to a combination of the contact sensing results may include at least one of Region of Interest (ROI) selection regarding the target object, ultrasonic image freezing, ultrasonic image capture, measurement data acquisition, Time Gain Compensation (TGC) control, Lateral Gain Compensation (LGC) control, ultrasonic image depth control, 2D/3D image conversion, and focusing” [0100], [figs. 9, 11 and assoc par]; [see fig. 11 reproduced below]).

    PNG
    media_image9.png
    828
    993
    media_image9.png
    Greyscale

Chart indicating potential ultrasound operations in response to combinations of user contact on various regions of the probe (Gu fig. 11)

	Regarding claim 14, Gu teaches a method (“A method for controlling an ultrasonic probe” [clm 11]), comprising: 
	detecting, using touch detection circuitry of an ultrasound device, at least one touch of a user on a circumferential region of the ultrasound device during ultrasound imaging, the circumferential region partially or completely encircling an exterior portion of the ultrasound device (“detecting a first contact in a first region of an outer surface of the ultrasonic probe” [clm 11]; [see claim 1 rejection]), 
	wherein the touch detection circuitry comprises: 
		a touch detector comprising a conductive element forming an electrode of the touch detector, the conductive element tracing an interface between a housing of the ultrasound device and a shroud holding a lens in place on the housing (“the contact sensing portion 160 may be formed of an electrically conductive material, the contact sensing portion 160 may detect the presence or absence of user contact using electrostatic electricity induced through a human body of the user” [0052]; “the ultrasonic probe 100 may further include … contact sensing portions 160, a battery 170, and a processor 180, which are contained in the housing (h).” [0086], [clm 1], [figs. 5-8 and assoc par]; [see claim 1 rejection]),  
		wherein the conductive element is recessed from a surface formed by the housing and the shroud so as to prevent touch of the conductive element by the user holding the ultrasound device (“The third contact sensing portion 163 may be formed between the first contact sensing portion 161 and the second contact sensing portion 162” [0117], [fig. 8 and assoc par]; [see claim 1 rejection] [fig. 8 reproduced below]); and 

    PNG
    media_image1.png
    197
    185
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    413
    458
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    413
    756
    media_image4.png
    Greyscale

(Gu figs. 8 and 10, annotated)
	transmitting an indication of detection of the at least one touch to a processing device during the ultrasound imaging (“determining a combination of contact sensing results between the first contact and the second contact” [clm 11]; “The ultrasonic probe 100 may be connected to at least one of the main body 200 and the external device over a wireless communication network, and may receive various signals needed to control the ultrasonic probe 100” [0055], [figs. 1, 5 and assoc par]; [see claim 1, 11 rejections]).  

	Regarding claim 15, Gu teaches the method of claim 14, wherein the detecting detects the at least one touch on a ring- shaped surface encircling a portion of the ultrasound device (“The third contact sensing portion 163 may be formed between the first contact sensing portion 161 and the second contact sensing portion 162” [0117], [fig. 8 and assoc par]; [see claim 3 rejection])

	Regarding claim 16, Gu teaches the method of claim 14, wherein the detecting detects the at least one touch on a surface of the shroud encircling a portion of the ultrasound device (“the second contact sensing portion 162, … may be formed of an electrically conductive material, and may include at least two sub-regions configured to detect user contact” [0103], [figs. 6, 8 and assoc par]; the shroud (i.e. second contact sensing portion 162) can detect user contact and encircles a portion of the probe [see claim 4 rejection; fig. 8 reproduced below]).  

    PNG
    media_image10.png
    776
    857
    media_image10.png
    Greyscale

(Gu fig. 8, annotated)

	Regarding claim 20, Gu teaches the method of claim 14, wherein the transmitting of the indication of detection of the at least one touch to the processing device causes the processing device to perform an action to control (“ultrasonic probe 100 may be connected to at least one of the main body 200 and the external device over a wireless communication network, and may receive various signals needed to control the ultrasonic probe 100” [0055], [figs. 1, 5, 9 and assoc par]; “The processor 180 may also control the ultrasonic probe 100 to perform an operation corresponding to a combination of user-established contact sensing results.” [0131]; user contact is interpreted by the processor and used to control the device [see claim 13 rejection]) any one or any combination of: 
	to record a cine, to freeze a current ultrasound image on a display screen of the processing device, to save to memory an ultrasound image that is frozen on the display screen, to modify an imaging depth, to modify a gain, to toggle color Doppler imaging on or off, to switch imaging modes, and to switch imaging presets (“The operation corresponding to a combination of the contact sensing results may include at least one of Region of Interest (ROI) selection regarding the target object, ultrasonic image freezing, ultrasonic image capture, measurement data acquisition, Time Gain Compensation (TGC) control, Lateral Gain Compensation (LGC) control, ultrasonic image depth control, 2D/3D image conversion, and focusing” [0100], [figs. 9, 11 and assoc par]; [see claim 13 rejection]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Kraus et al (US2010/0191120 A1, 2010-07-29) (hereinafter “Kraus”).

	Regarding claim 5, Gu teaches the ultrasound device according to claim 1, further teaching touch detection circuitry on at least one part of the circumferential region of the housing being configured to detect the at least one touch [see claim 1 rejection],
	but Gu fails to explicitly teach resistive sensing circuitry for at least one resistive sensor.
	However, in the same field of endeavor, Kraus teaches an ultrasound apparatus comprising a probe with a touch detection circuit (“An ultrasound probe, comprising: … at least one sensor configured to detect at least one parameter associated with an object in contact with the outer surface proximate the at least one sensor” [clm 1], [fig. 5 and assoc par]; the sensor is analogous to the touch detection circuit),
	further teaching the touch detection circuitry comprises resistive sensing circuitry for at least one resistive sensor, the resistive sensing circuitry being configured to detect the at least one touch by detecting a change in resistance of at least one part of the circumferential region of the housing at the electrode (“wherein the at least one sensor comprises at least one of a capacitive sensor, an inductive sensor, a resistance sensor” clm 6; “non-mechanical sensors may be used to detect a user's contact with the housing, such as resistance sensors, …, or any other sensor that causes a measurable change in one or more parameters (e.g. capacitance, inductance, resistance, and the like) in response to proximity and/or contact of the user with the housing” [0024], [fig. 5 and assoc par]; the touch detection circuitry (i.e. a resistance sensor) can detect user contact based on a measurable change in the resistance induced by touching the housing [0024]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Gu with the resistive sensing circuitry as taught by Kraus. There is a need in contemporary ultrasound systems to reduce user movement and improve workflow (Kraus [0004]). Current ultrasound systems may utilize a keyboard, mechanical switches or other user interface which can be time consuming to use, can be easily damaged or wear out from use, and require the user to keep one hand free for making the selections (Kraus [0002]-[0003]). Modifying the ultrasound device as claimed may allow a probe to easily recognize user contact without using a high-priced sensor or a separate device (Gu [0102]).
 
	Regarding claim 6, Gu in view of Kraus teach the ultrasound device according to claim 5, wherein Gu further teaches a change in state when the circumferential region of the housing is not being touched to a short-circuited state when the circumferential region of the housing is being touched (“since the user's hand serves as a passage of electrons (e), the ultrasonic probe 100 may recognize that some regions of the first contact sensing portion 161 are electrically coupled to some regions of the second contact sensing portion 162.” [0107], [figs. 6-7 and assoc par]; the conduction of elections between regions of touch detection circuitry is interpreted as a short-circuited state [see fig. 6 reproduced below])

    PNG
    media_image11.png
    450
    473
    media_image11.png
    Greyscale

The users hand enables passage of electrons e (i.e. short-circuit) between regions of contact detection circuitry (Gu fig. 6, annotated)
	but Gu fails to explicitly teach the change in resistance is a change from a resistive state.
	However, in the same field of endeavor, Kraus teaches the change in resistance is a change from a resistive state when the circumferential region of the housing is not being touched to a short-circuited state when the circumferential region of the housing is being touched (“non-mechanical sensors may be used to detect a user's contact with the housing, such as resistance sensors, …, or any other sensor that causes a measurable change in one or more parameters (e.g. capacitance, inductance, resistance, and the like) in response to proximity and/or contact of the user with the housing” [0024], [fig. 5 and assoc par]; the contact area 274 can be comprised of resistive circuitry and capable of detecting a change in resistive state [see claim 5 rejection; fig. 5 reproduced below]).

    PNG
    media_image12.png
    645
    864
    media_image12.png
    Greyscale

The change in resistive state due to user contact is detected by the probe (Kraus fig. 5)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device featuring short-circuit detection as taught by Gu with the changes in resistive state as taught by Kraus. There is a need in contemporary ultrasound systems to reduce user movement and improve workflow (Kraus [0004]). Current ultrasound systems may utilize a keyboard, mechanical switches or other user interface which can be time consuming to use, can be easily damaged or wear out from use, and require the user to keep one hand free for making the selections (Kraus [0002]-[0003]). Modifying the ultrasound device as claimed may allow a probe to easily recognize user contact without using a high-priced sensor or a separate device (Gu [0102]).

	Regarding claim 7, Gu teaches the ultrasound device according to claim 1, further teaching touch detection circuitry on at least one part of the circumferential region of the housing being configured to detect the at least one touch [see claim 1 rejection],
	but Gu fails to explicitly teach capacitive sensing circuitry for at least one capacitive sensor.
	However, in the same field of endeavor, Kraus teaches touch detection circuitry comprises capacitive sensing circuitry for at least one capacitive sensor, the capacitive sensing circuitry being configured to detect the at least one touch by detecting a change in capacitance of at least one part of the circumferential region of the housing at the electrode (“Touch sensing technology (not shown in FIG. 1), such as capacitive sense technology, may be integrated or incorporated into the casing or housing of the probe 106 so that the processor module 116 of the system 100 may change or alter the status or state of the probe 106 and/or system 100 based on a user's proximity and/or contact with the housing”, and “any other sensor that causes a measurable change in one or more parameters (e.g. capacitance, inductance, resistance, and the like) in response to proximity and/or contact of the user with the housing” [0024]; the touch detection circuitry (i.e. capacitive sense technology integrated into the probe) can detect user contact based on a measurable change in the capacitance induced by touching the housing [0024]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Gu with the capacitive sensing circuitry as taught by Kraus. There is a need in contemporary ultrasound systems to reduce user movement and improve workflow (Kraus [0004]). Current ultrasound systems may utilize a keyboard, mechanical switches or other user interface which can be time consuming to use, can be easily damaged or wear out from use, and require the user to keep one hand free for making the selections (Kraus [0002]-[0003]). Modifying the ultrasound device as claimed may allow a probe to easily recognize user contact without using a high-priced sensor or a separate device (Gu [0102]).

	Regarding claim 17, Gu teaches the method of claim 14, further teaching detecting at least one touch of at least one part of the circumferential region [see claim 14],
	but Gu fails to explicitly teach detecting a change in resistance.
	However, in the same field of endeavor, Kraus teaches the detecting detects the at least one touch by detecting a change in resistance of at least one part of the circumferential region at the electrode (“non-mechanical sensors may be used to detect a user's contact with the housing, such as resistance sensors, …, or any other sensor that causes a measurable change in one or more parameters (e.g. capacitance, inductance, resistance, and the like) in response to proximity and/or contact of the user with the housing” [0024], [fig. 5 and assoc par]; [see claim 5 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Gu with the resistive sensing as taught by Kraus. There is a need in contemporary ultrasound systems to reduce user movement and improve workflow (Kraus [0004]). Current ultrasound systems may utilize a keyboard, mechanical switches or other user interface which can be time consuming to use, can be easily damaged or wear out from use, and require the user to keep one hand free for making the selections (Kraus [0002]-[0003]). Modifying the ultrasound device as claimed may allow a probe to easily recognize user contact without using a high-priced sensor or a separate device (Gu [0102]).
 
	Regarding claim 18, Gu in view of Kraus teach the method of claim 17, wherein Gu further teaches a change in state, when the circumferential region is not being touched, to a short-circuited state, when the at least one part of the circumferential region is being touched (“since the user's hand serves as a passage of electrons (e), the ultrasonic probe 100 may recognize that some regions of the first contact sensing portion 161 are electrically coupled to some regions of the second contact sensing portion 162.” [0107], [figs. 6-7 and assoc par]; [see claim 6 rejection]),
	but Gu fails to explicitly teach the change in resistance is a change from a resistive state.
	However, in the same field of endeavor, Kraus teaches the change in resistance is a change from a resistive state. when the circumferential region is not being touched, to a short-circuited state, when the at least one part of the circumferential region is being touched (“non-mechanical sensors may be used to detect a user's contact with the housing, such as resistance sensors, …, or any other sensor that causes a measurable change in one or more parameters (e.g. capacitance, inductance, resistance, and the like) in response to proximity and/or contact of the user with the housing” [0024], [fig. 5 and assoc par]; [see claim 6, 17 rejections]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method featuring short-circuit detection as taught by Gu with the changes in resistive state as taught by Kraus. There is a need in contemporary ultrasound systems to reduce user movement and improve workflow (Kraus [0004]). Current ultrasound systems may utilize a keyboard, mechanical switches or other user interface which can be time consuming to use, can be easily damaged or wear out from use, and require the user to keep one hand free for making the selections (Kraus [0002]-[0003]). Modifying the ultrasound device as claimed may allow a probe to easily recognize user contact without using a high-priced sensor or a separate device (Gu [0102]).

	Regarding claim 19, Gu teaches the method of claim 14, further teaching detecting at least one touch of at least one part of the circumferential region [see claim 14],
	but Gu fails to explicitly teach detecting a change in capacitance.
	However, in the same field of endeavor, Kraus teaches detecting detects the at least one touch by detecting a change in capacitance of at least one part of the circumferential region at the electrode (“Touch sensing technology (not shown in FIG. 1), such as capacitive sense technology, may be integrated or incorporated into the casing or housing of the probe 106 so that the processor module 116 of the system 100 may change or alter the status or state of the probe 106 and/or system 100 based on a user's proximity and/or contact with the housing”, and “any other sensor that causes a measurable change in one or more parameters (e.g. capacitance, inductance, resistance, and the like) in response to proximity and/or contact of the user with the housing” [0024]; [see claim 7 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Gu with the capacitive sensing as taught by Kraus. There is a need in contemporary ultrasound systems to reduce user movement and improve workflow (Kraus [0004]). Current ultrasound systems may utilize a keyboard, mechanical switches or other user interface which can be time consuming to use, can be easily damaged or wear out from use, and require the user to keep one hand free for making the selections (Kraus [0002]-[0003]). Modifying the ultrasound device as claimed may allow a probe to easily recognize user contact without using a high-priced sensor or a separate device (Gu [0102]).


Response to Arguments
	Applicant’s arguments, see p.11-13, filed 8/17/2022, with respect to the rejections of claims 1–3, 8-16 and 20 under 35 U.S.C. 102(a)(2) and claims 5-7 and 17-19 under 35 U.S.C. 103 have been fully considered. Regarding the rejection under 35 U.S.C. 102(a)(2), examiner respectfully does not find applicant’s arguments to be persuasive and amendments to the independent claims 1 and 14 do not overcome the prior art reference. Upon consideration of the amendments and remarks, the original rejections 35 U.S.C. 102(a)(2) are withdrawn and new grounds of rejection are made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims.
	Regarding the claim rejections under 35 U.S.C. 102(a)(2), applicant argued the following:
	A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. See Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). The identical invention must be shown in as complete detail as is contained in the claim. See Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). 
	In order to anticipate under 35 U.S.C. § 102, the prior art reference must not only disclose all elements of the claim within the four corners of the document, but must also disclose those elements arranged as in the claim. The "arranged as in the claim" requirement applies to all claims and refers to the need for an anticipatory reference to show all the limitations of the claims arranged or combined in the same way as recited in the claims. See Net Moneyin, Inc. v. Verisign, Inc., 545 F. 3d 1359, 1565 (Fed. Cir. 2008). 
	Claims 1-4, 8-16, and 20 stand rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0064416 (hereinafter "Gu"). To the extent the Examiner may consider this rejection still applicable, it is respectfully traversed as follows. 
	Amended independent claim 1 recites, in part: 

	a conductive element tracing an interface between the housing and the shroud, the conductive element recessed from a surface formed by the housing and the shroud so as to prevent touch of the conductive element by a user holding the ultrasound device; 

	Gu does not teach the above feature in combination with the other features as recited in amended independent claim 1 for at least the following reasons.
	Gu discloses the concept of contact sensing. FIG. 5 schematically introduces contact sensing portions, FIGs. 6 and 8 disclose contact sensing portions on the surface of an ultrasound probe, and FIG. 7 discloses coiled contact sensing portions. However, Gu does not disclose any combination of features including a conductive element that is "recessed from a surface formed by the housing and the shroud so as to prevent touch of the conductive element by a user holding the ultrasound device" as required by amended independent claim 1. 
	In view of the above, the cited art does not support an anticipation rejection of amended independent claim 1. Amended independent claim 14 is not anticipated by Gu because it includes claim features that are substantially similar to the claim features of amended independent claim 1. Pending dependent claims 2, 3, 8-13, 15, 16, and 20 are not anticipated by Gu for at least the same reasons as the aforementioned independent claim 1. The rejection is moot with regard to now-canceled claim 4. Accordingly, withdrawal of this rejection is respectfully requested.

	Applicant has argued that the prior art reference provided fail to teach claims 1 and 14, specifically the claim limitations " a conductive element tracing an interface between the housing and the shroud, the conductive element recessed from a surface formed by the housing and the shroud so as to prevent touch of the conductive element by a user holding the ultrasound device;" as recited in Applicant's independent claim 1 (and similarly recited in independent claim 14. Examiner respectfully disagrees with Applicant’s interpretation of the teachings of Gu. Specifically, the Applicant argues that Gu does not disclose any combination of features including a conductive element that is "recessed from a surface formed by the housing and the shroud so as to prevent touch of the conductive element by a user holding the ultrasound device" as required by amended independent claim 1. However, as shown the claim 1 rejection above, Gu does indeed teach a conductive element that is recessed from the housing and from the shroud. As disclosed by Gu in figure 8 reproduced below, the conductive element represented by reference numeral 163 is “recessed” with respect to both the shroud (represented by 162) and housing portion (represented by 161):

    PNG
    media_image2.png
    413
    458
    media_image2.png
    Greyscale

(Gu fig. 8, annotated)
	As depicted the ring shaped conductive trace (163) is disposed beneath the surface made by the shroud and the housing [see line annotations in fig. 8 above]. Furthermore, Gu demonstrates a plurality of methods by which a user/operator of the ultrasound device may grip the probe, some of which bypass the recessed section:

    PNG
    media_image13.png
    470
    723
    media_image13.png
    Greyscale

(Gu fig. 10)
	As shown above, Gu indeed teaches the limitations of the amended claims.  Hence, the rejection under 35 U.S.C. 102(a)(2) of claims 1 and 14 in view of Gu is sustained. Examiner respectfully notes that the dependent claims rejected under 35 U.S.C. 102(a)(2) in view of Gu are not argued. Accordingly, the rejections to the dependent claims remain sustained and are modified to address applicant’s amendments and the new rejections to independent claims. 

	Regarding the claim rejections under 35 U.S.C. 103, applicant argued the following:
	Claims 5-7 and 17-19 stand rejected under 35 U.S.C. § 103 as being unpatentable over Gu in view of U.S. Patent Application Publication No. 2010/0191120 (hereinafter "Kraus"). Claims 5-7 and 17-19 depend on amended independent claims 1 and 14, respectively, and are patentable for at least the reasons set forth above for amended claims 1 and 14. Kraus is not cited against amended independent claims 1 and 14, and does not cure the deficiencies stated above. Accordingly, Gu and Kraus, whether viewed separately or in combination, fail to disclose or render obvious each and every claim feature of amended independent claims 1 and 14. Withdrawal of this rejection is respectfully requested. 

	Claim 10 stands alternatively rejected under 35 U.S.C. § 103 as being unpatentable over Gu in view of U.S. Patent Application Publication No. 2015/0065881 (hereinafter "Cho"). Claim 10 depends on amended independent claim 1 and is patentable for at least the reasons set forth above for amended claim 1. Cho is not cited against amended independent claim 1, and does not cure the deficiencies stated above. Accordingly, Gu and Cho, whether viewed separately or in combination, fail to disclose or render obvious each and every claim feature of amended independent claim 1. Withdrawal of this rejection is respectfully requested.

	Examiner respectfully notes that there are no arguments made regarding the matter of the claim limitations in claims 5-7 and 17-19, as well as arguments regarding alternative rejection claim 10. No further arguments are presented for consideration; hence, the further rejections of claims 5-7 and 17-19 under 35 U.S.C. § 103 are sustained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793